DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0196249 A1 (herein “Hata”).
Regarding claim 1, Hata discloses a heat exchanger (Figs. 1, 9, and 13), comprising: a substrate (Fig. 9); and a plurality of carbon nanotubes formed directly on the substrate (Fig. 9) such that the plurality of CNTs are in direct contact with the substrate ([0106], [0115]), wherein the plurality of CNTs are formed on the substrate such that there is an amount of space of less than ten nanometers ([0076]) between each respective CNT into which a superfluid is capable of wicking; and that plurality of CNTs are configured such that they can exchange heat with the superfluid that wicks in the space between the CNTs.
Regarding claims 5 and 6, the heat exchanger of Hata is capable of being used with helium-4 and helium-3.
Regarding claim 7, Hata discloses that the specific surface area of each of the CNTs is at least 1000 m2/g ([0081]).
Regarding claim 8, Hata discloses that the carbon nanotubes comprise a non-metallic carbon based material (carbon).
Regarding claim 9, Hata discloses that the substrate comprises a metal material ([0125]-[0126]).

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0115073 A1 (herein “Knox”) in view of Hata.
Regarding claim 1, Knox discloses a heat exchanger (Fig. 7) comprising a substrate (2 and 3) and a plurality of carbon nanotubes formed on the substrate (carbonaceous coating material; claim 11, carbon nanotubes) such that a superfluid (capable of use with superfluid) can wick; the plurality of carbon nanotubes configured to exchange heat with the superfluid such that heat can flow from the superfluid to the carbon nanotubes and from the carbon nanotubes to the substrate.
Knox does not explicitly disclose that the space between each of the CNTs is less than ten nanometers.
Hata discloses a heat exchanger comprising a substrate and a plurality of carbon nanotubes formed directly on the substrate such that there is an amount of space of less than ten nanometers between each respective CNT ([0076]). It would have been obvious to one of ordinary skill to modify the heat exchanger of Knox with the teachings of Hata in order to provide a direct high density/surface area heat exchange body with improved heat transfer from one side of the substrate to the other. In the case where the prima facie case of obviousness exists.
Regarding claim 2, the combined teachings disclose a first number of carbon nanotubes formed directly on a first surface of the substrate (Knox: surface adjacent to 4) and a second number of carbon nanotubes formed directly on a second surface of the substrate that is opposite the first surface (Knox: surface adjacent to 5).
Regarding claim 3, the combined teachings disclose that the heat exchanger includes a first flow channel (Knox: at 4) adjacent to the first number of nanotubes, and a second flow channel (Knox: at 5) adjacent to the second number of nanotubes.
Regarding claim 4, the combined teachings disclose that the first and second number of nanotubes are configured to exchange heat (Knox: Fig. 7) between a fluid in the first flow channel (at 4) and a fluid in the second flow channel (at 5) and capable of being used with a cryogenic fluid.
Regarding claims 5 and 6, the heat exchanger of Knox is capable of being used with helium-4 and helium-3.
Regarding claim 7, Knox does not explicitly disclose that the CNTs have the claimed specific surface area. Hata discloses that the specific surface area of each of the CNTs is at least 1000 m2/g ([0081]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Regarding claim 8, Knox discloses that the carbon nanotubes comprise a non-metallic carbon based material (carbon).
Regarding claim 9, Knox discloses that the substrate comprises a metal material ([0028] aluminum).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,297,856 A (herein “Staas”) in view of Knox and Hata.
Regarding claim 14, Staas discloses a cooling device (Fig. 2) comprising a cryogenic fluid (3He-4He); and a number of heat exchangers (Fig. 2; at 43 and 35) each comprising a substrate in contact with a superfluid.
Staas does not disclose that the heat exchangers having a plurality of carbon nanotubes formed on the substrate.
Knox discloses a heat exchanger (Figs. 7) including a substrate (2, 3) having a plurality of carbon nanotubes (carbon nanotube coating material; claim 11) into which a cryogenic superfluid can wick such that heat flows from the superfluid to the nanotubes and from the nanotubes to the substrate.
Hata discloses a heat exchanger (Figs. 1, 9, and 13) including a substrate (seen in Fig. 9) having a plurality of carbon nanotubes (seen in Fig. 9) into which a cryogenic superfluid can wick, the CNTs formed directly on the substrate such that there is an amount of space of less than ten nanometers between each respective CNT ([0076]).
It would have been obvious to one of ordinary skill in the art to modify the heat exchangers of Staas with the carbon nanotube heat exchanger teachings of Hata and Knox in order to provide increased thermal conductivity and improved heat transfer without a substantial increase in size or weight.
Regarding claim 15, the combined teachings disclose that the cooling device incudes a mixing chamber (Staas: 30) and that the mixing chamber includes at least one of the heat exchangers (Staas: at 35).
Regarding claim 16, the combined teachings disclose that at least one of the heat exchanger is outside of and in fluid communication with the mixing chamber (Staas: heat exchanger at 43)
Regarding claim 17, the combined teachings disclose that the fluid is a mixture of helium-3 and helium-4 (Staas: col. 3, ln. 11).
Regarding claim 18, the combined teachings disclose that the cooling device is a wet dilution refrigerator (see Fig. 2; N2 at 57).

Response to Arguments
Applicant’s arguments with respect to the 102 and 103 rejections have been considered, however, they are made with respect to new limitations added by amendment which were not previously considered/rejected. In response, Applicant is directed to the rejection above which addresses these new limitations.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763